DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This action is in response to the applicant’s filing on March 22, 2021.  Claims 1-4 are pending and examined below. 
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on August 20, 2020. It is noted, however, that applicant has not filed a certified copy of the JPUM 2020-003536 application as required by 37 CFR 1.55.
The United States Patent and Trademark Office was unable to obtain foreign priority documents via the PDX for Japanese application JPUM 2020-0003536.  Applicants is respectfully reminded that they continue to bear the ultimate responsibility for ensuring that the priority document is filed during the pendency of the application and before the patent is issued.  See: MPEP 215.02(a).
Claim Objections
Claims 1 and 3-4 are objected to because of the following informalities:  It appears that the applicant means to cite “in such a fashion”.  However, applicant has inadvertently used the phrase “such fashion”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  It appears that the applicant means to cite “serves as a hand insertion”.  However, applicant has inadvertently used the phrase “serves as hand insertion”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  It appears that the applicant means to cite “is made to be located more toward”.  However, applicant has inadvertently used the phrase “is made to be more toward”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 - 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “lower end of the palm portion is made to be more toward the midcarpal joint than the radiocarpal joint of the wearer” in claim 2 renders the claim indefinite. It is unclear if the claim is referring to the location or some other feature and the specification does not provide clarification, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how much more “towards” the midcarpal joint than the radiocarpal joint of the wearer is enough.  The metes and bounds of what are considered “more towards” the joint in claim 2 is unclear.
Furthermore, the glove would be expected to fit different users in different ways. A glove that would be expected to fit individual users differently and depending on the size of the users hand it may be made more or less towards the midcarpal joint than the radiocarpal joint.  For instance, if an infant human hand is placed in the glove it would fit completely different than a male human hand would fit in a glove.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Korean Patent No. KR 2016/0003454 U to LEE, based on the English Language Translation Provided EPO and Google (herein after "Lee").
As to Claim 1, Lee discloses a sport glove comprising: a back portion (See Annotated Figure 4); a palm portion (See Figure 5); a thumb sheath portion (See Annotated Figure 4); an index finger sheath portion (See Annotated Figure 4); a middle finger sheath portion (See Annotated Figure 4); a ring finger sheath portion (See Annotated Figure 4); a pinky finger sheath portion (See Annotated Figure 4); and a tightenable strap (See Annotated Figure 4); 

    PNG
    media_image1.png
    797
    1268
    media_image1.png
    Greyscale

wherein a notched portion that also serves as hand insertion portion is provided at a lower portion of the back portion in such fashion as to cover neither a radiocarpal joint nor a midcarpal joint of a wearer (See Annotated Figure 3-4); 
and wherein a tip end portion of the tightenable strap is removably retained at the back portion (See Paragraphs 0022-0023, "The back of the hand 120 may include a fastener 160 that is formed of a first fastener 162 and a second fastener 164 for fastening the back of the hand, and is coupled to each other from above and below. The first and second fasteners 162 and 164 of the fastener unit 160 use a detachable fastening device called 'Velcro'...")., and a base end of the tightenable strap is secured to a side end of the pinky finger sheath portion at the palm portion (See Figure 3 of Lee teaching a base end of the tightenable strap is secured to a side end of the pinky finger sheath portion at the palm portion),in such fashion that neither the radiocarpal joint nor the midcarpal joint is covered by the tightenable strap (See Annotated Figures 3- 4). 
Lee does not explicitly disclose the locations of the joints; however, the glove meets all the structural limitations as claimed.  Therefore, the glove would be expected to function in the same way when applied to a user since the prior art meets all the structural limitations as claimed.
Applicant is respectfully reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.


    PNG
    media_image2.png
    785
    1307
    media_image2.png
    Greyscale

	
As to Claim 3, Lee discloses the sport glove according to claim 1 wherein the base end of the tightenable strap is secured in such fashion that a lower end thereof coincides with a bottom edge of the palm portion, and such that an upper end thereof is secured to a portion at which the palm portion and the back portion are secured (See Annotated Figure 4 of Lee below)

    PNG
    media_image3.png
    959
    632
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 4 are rejected under 35 U.S.C. § 103 as being unpatentable over Korean Patent No. KR 2016/0003454 U to LEE, based on the English Language Translation Provided EPO and Google (herein after "Lee") in view of U.S. Patent No. 5,855,022 to STORTO (herein after "Storto").
As to Claim 2, Lee discloses the sport glove according to claim 1.
Lee does not explicitly disclose wherein a location of a lower end of the palm portion is made to be more toward the midcarpal joint than the radiocarpal joint of the wearer.  
However, Storto teaches golf gloves and discloses wherein a location of a lower end of the palm portion is made to be more toward the midcarpal joint than the radiocarpal joint of the wearer (See Figures 6-8 of Storto, teaching the lower end of the palm portion is made to be more towards the midcarpal joint than the radiocarpal joint of the wearer).  
Lee is analogous art to the claimed invention as it relates to a golf glove having a 
uniquely designed glove that is detachable for the glove user; and, Storto is analogous art to the claimed invention in that it provides a shorter golf glove for improved gripping for the user.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the glove of Lee wherein a location of a lower end of the palm portion is made to be more toward the midcarpal joint than the radiocarpal joint of the wearer, as taught by Storto, in order to provide greatly improved comfort and improved flexibility for the glove wearer thereby preventing the wearer from undue stress to the wrist and/or carpal tunnel syndrome.
This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143.
As to Claim 4, Lee/Storto disclose the sport glove according to claim 2 wherein the base end of the tightenable strap is secured in such fashion that the lower end thereof coincides with a bottom edge of the palm portion, and such that an upper end thereof is secured to a portion at which the palm portion and the back portion are secured (See Annotated Figures of Lee above).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The pertinent prior art cited relates to gloves with similar
features disclosed; however, the closest prior art to the claimed invention has been
used in the rejections set forth above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKWOKWO OLABISI REDHEAD whose telephone number is (571)272-7581. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on 5712725559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AKWOKWO OLABISI REDHEAD/Examiner, Art Unit 3732                                                                                                                                                                                                        

/CLINTON T OSTRUP/Supervisory Patent Examiner, Art Unit 3732